COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00573-CV
Style:                              Steve McCraw
                                    v Ricardo Valdez Gomez, Jr.
Date motion filed*:                 August 29, 2013
Type of motion:                     Unopposed Motion for Extension of Time to File Brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              August 29, 2013
         Number of previous extensions granted:                            0       Current Due date: August 29, 2013
         Date Requested:                                 15 days after filing of a supplemental clerk’s record

Ordered that motion is:

                   Granted in part
                     If document is to be filed, document due: Monday, September 30, 2013
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The motion is granted is part. Appellant’s brief is due no later than Monday, September 30, 2013.




Judge's signature:       _____________________________________________
                         

Panel consists of        /s/ Justice Jim Sharp

Date: September 9, 2013




November 7, 2008 Revision